Citation Nr: 1712338	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-30 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for residuals of a right arm fracture.

2. Entitlement to service connection for residuals of a left tailbone fracture. 


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Seattle, Washington.  The Veteran filed a timely Notice of Disagreement in April 2010 and a Statement of the Case was issued in June 2012.

The Veteran filed a timely VA Form 9 in July 2012.  This appeal was remanded in February 2015 for additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

The Veteran is claiming service connection for residuals of a left tailbone fracture and residuals of a right arm fracture.  The Veteran contends that the injuries stem from a motor vehicle accident that occurred in service. 

The Board finds that the Veteran has not been afforded a VA examination for the claims on appeal.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran suffered several injuries from an in-service motor vehicle accident, including fractures to his arms, legs, and lower back pain.  Further, medical records in the claims file have shown the Veteran has complained of arm and lower back issues since service.  

As such, because there is an indication that residuals of a right arm and left tailbone fracture may be present, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature of any current residuals of in-service right arm and left tailbone fractures.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records and other necessary records relevant to the Veteran's right arm and left tailbone fracture claims, to include a report on the March 2012 Decision Review Officer hearing.

2. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the etiology of any current residuals of right arm and left tailbone fractures.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should state all disabilities that are residuals of a right arm fracture and also all disabilities that are residuals of a left tailbone fracture.  For each disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during, or is otherwise related to, his active duty service, to include his documented August 1986 in-service motor vehicle accident. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3. Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his agent with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).







